SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

914
KA 14-01018
PRESENT: PERADOTTO, J.P., LINDLEY, NEMOYER, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JESSE MORMAN, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PIOTR BANASIAK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Joseph E.
Fahey, J.), rendered June 27, 2013. The judgment convicted defendant,
upon a jury verdict, of, inter alia, criminal possession of a
controlled substance in the third degree (two counts), and criminally
using drug paraphernalia in the second degree (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously modified as a matter of discretion in the interest of
justice by reducing the sentence on each count of criminal possession
of a controlled substance in the third degree to a determinate term of
five years of imprisonment and as modified the judgment is affirmed.

     Same memorandum as in People v Morman ([appeal No. 1] ___ AD3d
___ [Dec. 23, 2016]).




Entered:    December 23, 2016                      Frances E. Cafarell
                                                   Clerk of the Court